COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 AMBROS RUBIO,                                                 No. 08-14-00310-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                             409th District Court
                                                §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20120D02439)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until July 1, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before July 1, 2015.

       IT IS SO ORDERED this 7th day of May, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.